DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The applicants have amended the independent claims 1, 8, and 15, along with dependent claims 6, 7, 13, 14, 19, and 20

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.  The applicants have made arguments over the prior art references used in the previous rejection of the claims.  Here, the arguments focuses upon the teaching of the intrinsic viscosity values from PET flakes that have been recovered from bottles.  Here, the arguments focuses upon the references of the CN ‘113 and EP references that this, particularly regarding the EP reference that discusses of the intrinsic viscosity being of flakes that have been subjected to melting and extrusion processes involved in making yarn and the applicants argue that the references would not be applicable regarding this specific PET flake features.
After further reconsideration of the references, the arguments are persuasive regarding the claimed features regarding the specific PET flakes properties and of the crystallizing and further drying prior to a spin beam and spinneret informing the yarn with the specific denier.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art references fails to teach of the claimed invention particularly with the closest prior art references of the CN reference, Booth, Clark, EP, and Hutchinson.
The CN reference only teaching of the method recycling with the crystalizzer and melting, and spinneret to form the yarn, POY yarn.  The CN reference lacks teaching of the specific flakes value, the drying process, and of the DTY denier properties.  
Clark and Booth only teaches of the general selection of polymer flakes for specific properties and lacks further teaching of the use of the flakes to be processed in spinnerets.  While, the EP reference teaches of achieving an intrinsic viscosity after further processing which is different from the raw materials received from the supplies in the claimed process.
The Hutchinson reference teaching only of a drying settings for the use in recycling of R-PET, the reference is silent upon the remaining features of the claimed process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form and further see the following 
Fujimaki (US 2007/0052131) teaches of clear flakes (recovered product of PET bottle, with intrinsic viscosity of 0.74, available from Yono PET bottle recycle), see [0140].
Fujimaki reference (US 2010/0201015) teaches of collected bottle flakes, having intrinsic viscosity of 0.75 , from Yono PET bottle recycle Inc, see [0117]. 
Fujimaki (US 2003/0135015) also teaches of clear flakes prepared from recycled PET bottles, having an intrinsic viscosity of 0.725 is available from Yono PET bottle recycle Inc, see [0108].
Severini (US 2014/0008368) teaches of flakes used from recycling in forming film.
Kurachi (US 2011/0054092)) teaches of flakes from recycling PET bottles with intrinsic viscosity of 0.6-0.8 dl/g.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744